The plaintiff is the defendant in a suit brought to the Rutland county court by this defendant in which the latter sought to recover in action of general assumpsit for rent of certain premises in Fair Haven, occupied by said Tomasi. The suit at law was restrained in the *Page 320 
suit at bar on the ground that this plaintiff has rights in said premises which can be secured only in a court of equity. The plaintiff claims that the defendant is bound by the terms of a certain lease to the plaintiff because the plaintiff was in possession of a part of the premises at the time the defendant took his deed.
On the facts found by the chancellor, decree was rendered for the plaintiff, and the case is in the Supreme Court on defendant's appeal.